Name: Council Regulation (EC) No 1765/2003 of 29 September 2003 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003
 Type: Regulation
 Subject Matter: international affairs;  Africa;  European construction;  fisheries
 Date Published: nan

 Avis juridique important|32003R1765Council Regulation (EC) No 1765/2003 of 29 September 2003 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003 Official Journal L 256 , 09/10/2003 P. 0001 - 0002Council Regulation (EC) No 1765/2003of 29 September 2003on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Community and the Republic of Guinea have held negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast(3) at the end of the period of application of the Protocol thereto.(2) During the negotiations, the two Parties decided to extend the current Protocol(4) for a second one-year period, from 1 January 2003 to 31 December 2003, by means of an Agreement in the form of an Exchange of Letters, pending the conclusion of the negotiations on the amendments to be made to the Protocol.(3) It is in the Community's interest to approve that extension.(4) The allocation of the fishing opportunities for trawlers and tuna boats among the Member States should be confirmed,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period from 1 January 2003 to 31 December 2003 is hereby approved on behalf of the European Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Regulation(5).Article 2The fishing opportunities for trawlers and tuna boats fixed in Article 1 of the Protocol shall be allocated pro rata temporis among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels fish under this Agreement in the form of an Exchange of Letters shall notify the Commission of the quantities of each stock caught within the fishing zone of the Republic of Guinea in accordance with the detailed rules of application laid down by Commission Regulation (EC) No 500/2001(6).Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CouncilThe PresidentG. Alemanno(1) Proposal of 10 March 2003 (not yet published in the Official Journal).(2) Opinion delivered on 3 September 2003 (not yet published in the Official Journal).(3) OJ L 111, 27.4.1983, p. 1.(4) The current Protocol was approved by Regulation (EC) No 445/2001 (OJ L 64, 6.3.2001, p. 3) and extended for one year by Regulation (EC) No 924/2002 (OJ L 144, 1.6.2002, p. 3).(5) OJ L 133, 29.5.2003, p. 85.(6) OJ L 73, 15.3.2001, p. 8.